Title: From John Quincy Adams to Abigail Smith Adams, 8 February 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 30.
St: Petersburg 8. Feby 1812.

A long interval without the receipt of letters from you, I have always found too sure an indication that when they come they would bring sorrows with them—I had been upwards of three months without receiving a line from Quincy when, on the 29th: of last Month I received together with several other letters and dispatches from Washington, but no others from Quincy your afflicting, but most kind and affectionate favour, of 17. Novr:—I had been prepared by a previous warning to learn that my Aunt Cranch had been removed to a happier state of existence than that of the present World, and I had been alarmed at the dangers of my Sister’s complaint—On receiving the packets I had scarcely the strength and courage to open them—I dreaded their Contents, before I could know what they were—After all, my anticipation of evil was far less than the reality—Besides the misfortunes that I feared, others burst suddenly and unexpectedly upon me; and not upon me only but with heavier weight upon my dear wife and her sister—Among all the friends whom we had left in America, there were none of whose and we should have been less prompted to anticipate, than those of Mrs Johnson, and Mr Buchanan.
There is something less distressing, but to my feelings inexpressibly solemn and affecting, in the departure as it were hand in hand for a better world, of my uncle and Aunt Cranch, after half a Century spent together in harmony and usefulness and Virtue, upon Earth—To you, to their friends and neighbours, and to me and my children who were entrusted to their care, the loss of them is great and deeply to be lamented—To themselves, I am persuaded it was a blessed and blissful change—
The principal good that we can possibly derive from the decease of those who are dear to us, is to learn by meditating upon it to be better prepared for our own—Little as there is to value in human life, our greatest dangers and miseries arise from our prizing it too much. So to live that we may be ready cheerfully to obey the summons whenever it may come is our perpetual and obvious duty—but we are in constant need of a memento to remind us of it, and have constant occasion, in witnessing the death of the righteous, to pray that our last end may be like his.
I have been deeply affected too, by your account of the sufferings of my Sister; and I fervently pray to God that she may have been ere this completely and radically restored to health.
As I have the most perfect confidence that your determination to send my boys to Atkinson was founded upon deliberate Consideration, and a sounder estimate of alternatives than we could make at this distance, I acquiesce in it, though I fear that the truly parental attention which watched over them while they were so near you, will not be possible to be extended to them, after their removal—Of my Aunt Peabody’s kindness and that of her venerable husband I am fully assured, but where there are such numbers at once to whom it must be extended, I cannot altogether avoid the apprehension of accidents which may be unavoidable—I am sure however that you have done for the best.
It is a precious Consolation to me, that my ever honoured father and yourself have approved the decisive inducement upon which I declined the appointment to the seat upon the Bench which was offered me—If the resolution upon which I concluded had needed the confirmation of Events, for the tranquility of my own mind, that sanction has abundantly been afforded—The only vessel in which we could have embarked upon our return, after my wife’s confinement sailed from Cronstadt the 12th: of October—She was dismasted in a tremendous tempest, a few days after her departure, and compelled to take refuge in a Swedish Port of the Baltic, where she is passing the Winter—A part of the British fleet attempted to keep those seas untill the month of December; a consequence of which has been the total loss of three ships of the line, and many smaller vessels, with more than two thousand men.
We have had a sickly house, the greater part of the Winter; but by the blessing of God, are now all tolerably well—Charles is still troubled with a Cough, which has been hanging so long upon him, that our physician thinks it is the whooping Cough—The season has hitherto been unusually mild, but not remarkably healthy.
My present Instructions from the Government are to remain here, which I shall do, subject to the President’s further orders—I have however requested him, not to protract my residence here more than another Winter after the present. Should he judge my recall at an earlier period expedient I shall hold myself in readiness to depart the next Summer, but it is of no small concernment to me that I should receive my recall at a time which may enable me to embark between the months of May and October—As I cannot reasonably expect answers to the letters which I now dispatch within a shorter term than eight months I have not asked to be recalled during the present year—The next at latest I hope to be once more enabled to embrace my Parents, children and friends upon my native shores.
I beg to be remembered to them all in duty and affection; remaining ever faithfully yours.
A.